Kupferman, J. (dissenting).
I would affirm for the reasons stated in People v Forrest (163 AD2d 213, affd 78 NY2d 886, for reasons stated below).
The two issues posed by the majority as warranting reversal were considered and rejected by this Court in the Forrest case (supra).
Milonas, J. P., and Rosenberger J., concur with Ross, J.; Kupferman, J., dissents in a separate opinion.
Judgment of Supreme Court, New York County, rendered April 24, 1991 convicting the defendant, after a jury trial, of two counts of robbery in the first degree, two counts of robbery in the second degree and one count each of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years on the first degree robbery convictions, 7 Vi to 15 years on the second degree robbery and weapon possession convictions and 3 Vi to 7 years on the third degree weapon possession conviction is reversed, on the law, and the matter is remanded for a new trial.